Title: Augustin François Silvestre to Thomas Jefferson, 20 October 1809
From: Silvestre, Augustin Francois
To: Jefferson, Thomas


          
            Monsieur,  Paris,  20 octobre. 1809 
            Je profite de l’occasion que m’offre le retour en amérique de l’aviso The happy Return, pour vous envoyer le 11e volume des mémoires de la Société d’agriculture, que j’avais eu l’honneur de vous annoncer par ma dernière lettre du 8 juin. je desire qu’il vous offre quelque intérêt et que vous y reconnaissiez la persévérance des efforts de la Société pour le perfectionnement de l’art agricole.
            Je joins à cet envoi le compte que j’ai rendu à la Société de Ses travaux pendant l’année 1808, et quelques exemplaires d’une circulaire qu’elle a adressée à ses correspondans, à l’effet d’obtenir des renseignemens Sur les différens procédés employés pour la conservation des diverses Substances alimentaires, qui Servent à la nourriture soit de l’homme, soit des animaux domestiques. Son intention est de réunir dans un même ouvrage et Suivant un ordre méthodique, tous ceux de ces procédés, dont les avantages seront constatés par la pratique ou par des expériences faites en grand. La Société pense qu’un Semblable ouvrage ne Sera pas Sans un certain degré d’utilité; mais elle a besoin, pour son exécution, du concours de beaucoup de coopérateurs et de la réunion d’une grande quantité de matériaux. Elle recevrait donc avec reconnaissance tous les renseignemens de ce genre qui lui Seraient adressés de vos contrées, où il doit exister Sans doute des procédés économiques inconnus en Europe; elle accueillerait Surtout avec un intérêt particulier ceux que vous voudriez bien lui faire connaître vous même, et elle verrait dans cette communication un nouveau temoignage de celui que vous prenez à ses travaux.
            S’il se trouvait quelque occasion où je pusse vous être utile à quelquechose dans ce païs-ci, je vous prie, Monsieur, de disposer de moi avec toute confiance, et de compter Sur mon zèle empressé à me conformer à vos desirs. Veuillez en attendant, agréer la nouvelle assurance de ma trez haute considération
            
              Silvestre
          
          
            P.S. Oserais-je vous prier de faire-passer, par une voie sûre, la lettre ci-incluse à la personne pour laquelle elle est destinée? C’est l’un de mes plus intimes amis.
          
         
          Editors’ Translation
          
            
              Sir  Paris,  20 October 1809 
              I take the opportunity provided by the return to America of the aviso The happy Return to send you the 11th volume of the proceedings of the Agricultural Society, which I had the honor to announce to you in my last letter of 8 June. I hope that you find it of some interest and that you recognize in it the society’s persevering efforts toward perfecting the art of agriculture.
              I enclose the account that I gave to the society of its work during the year 1808 and some copies of a circular that it sent to its correspondents, in an attempt to obtain information on different ways of storing the diverse foodstuffs used to feed both mankind and domestic animals. Its goal is to gather in a single volume, in methodical order, all of those modes of storage whose advantages have been noted through practice or through experiments on a large scale. The society thinks that such a book will not be without some degree of usefulness; but to bring it to fruition, we need the help of many collaborators and to gather a great quantity of material. It would therefore be grateful for all the information of this kind that it would receive from your country, where there must exist economical methods unknown in Europe. It would especially welcome with particular interest information concerning those methods about which you could personally inform us, and it would see in your contribution a renewed testimony of the interest you take in its work.
              If any occasion arises for me to be of some use to you in this country, I pray, Sir, that you make use of me with full confidence, and that you rest assured of my zeal to conform to your wishes. Meanwhile, please receive renewed assurance of my very high consideration
              
                Silvestre
            
            
              P.S. Dare I request that you have the enclosed letter sent on, through safe means, to the person to whom it is addressed? He is one of my most intimate friends.
            
          
        